Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 1 of 28 PageID #: 1




SHAKED LAW GROUP, P.C.
Dan Shaked (DS-3331)
14 Harwood Court, Suite 415
Scarsdale, NY 10583
Tel. (917) 373-9128
Email: ShakedLawGroup@gmail.com
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 MARY CONNER, Individually and as the
 representative of a class of similarly situated persons,
                                                                Case No. 19-cv-6372
                                          Plaintiff,

                           - against -

 CRANKNYC, INC.,

                                            Defendants.
 -----------------------------------------------------------X


                                   COMPLAINT – CLASS ACTION

                                             INTRODUCTION

                 1. Plaintiff, Mary Conner (“Plaintiff” or “Conner”), brings this action on behalf of

herself and all other persons similarly situated against Cranknyc, Inc. (hereinafter “Crank” or

“Defendant”), and states as follows:

                 2. Plaintiff is a visually-impaired and legally blind person who requires screen-

reading software to read website content using his computer. Plaintiff uses the terms “blind” or

“visually-impaired” to refer to all people with visual impairments who meet the legal definition of

blindness in that they have a visual acuity with correction of less than or equal to 20 x 200. Some

blind people who meet this definition have limited vision; others have no vision.

                 3. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people

in the United States are visually impaired, including 2.0 million who are blind, and according to
                                                        1
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 2 of 28 PageID #: 2




the American Foundation for the Blind’s 2015 report, approximately 400,000 visually impaired

persons live in the State of New York.

               4. Plaintiff brings this civil rights action against Crank for their failure to design,

construct, maintain, and operate their website to be fully accessible to and independently usable

by Plaintiff and other blind or visually-impaired persons. Defendant is denying blind and visually-

impaired persons throughout the United States with equal access to the goods and services Crank

provides to their non-disabled customers through http//:www.Cranknyc.com (hereinafter

“Cranknyc.com” or “the website”). Defendants’ denial of full and equal access to its website, and

therefore denial of its products and services offered, and in conjunction with its physical locations,

is a violation of Plaintiff’s rights under the Americans with Disabilities Act (the “ADA”).

               5. Cranknyc.com provides to the public a wide array of the goods, services, price

specials, employment opportunities and other programs offered by Crank. Yet, Cranknyc.com

contains thousands of access barriers that make it difficult if not impossible for blind and visually-

impaired customers to use the website. In fact, the access barriers make it impossible for blind

and visually-impaired users to even complete a transaction on the website. Thus, Crank excludes

the blind and visually-impaired from the full and equal participation in the growing Internet

economy that is increasingly a fundamental part of the common marketplace and daily living. In

the wave of technological advances in recent years, assistive computer technology is becoming an

increasingly prominent part of everyday life, allowing blind and visually-impaired persons to fully

and independently access a variety of services.

               6. The blind have an even greater need than the sighted to shop and conduct

transactions online due to the challenges faced in mobility. The lack of an accessible website

means that blind people are excluded from experiencing transacting with defendant’s website and

from purchasing goods or services from defendant’s website.
                                                  2
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 3 of 28 PageID #: 3




               7. Despite readily available accessible technology, such as the technology in use at

other heavily trafficked retail websites, which makes use of alternative text, accessible forms,

descriptive links, resizable text and limits the usage of tables and JavaScript, Defendant has chosen

to rely on an exclusively visual interface. Crank’s sighted customers can independently browse,

select, and buy online without the assistance of others. However, blind persons must rely on

sighted companions to assist them in accessing and purchasing on Cranknyc.com.

               8. By failing to make the website accessible to blind persons, Defendant is violating

basic equal access requirements under both state and federal law.

               9. Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the ADA. Such discrimination

includes barriers to full integration, independent living, and equal opportunity for persons with

disabilities, including those barriers created by websites and other public accommodations that are

inaccessible to blind and visually impaired persons. Similarly, New York state law requires places

of public accommodation to ensure access to goods, services, and facilities by making reasonable

accommodations for persons with disabilities.

               10. Plaintiff browsed and intended to purchase a 1 Class access and schedule a spin

class, learn about the team, and purchase a gift card for a friend on Cranknyc.com. However,

unless Defendant remedies the numerous access barriers on its website, Plaintiff and Class

members will continue to be unable to independently navigate, browse, use, and complete a

transaction on Cranknyc.com.

               11. Because Defendant’s website, Cranknyc.com, is not equally accessible to blind

and visually-impaired consumers, it violates the ADA. Plaintiff seeks a permanent injunction to

cause a change in Crank’s policies, practices, and procedures to that Defendant’s website will

become and remain accessible to blind and visually-impaired consumers. This complaint also
                                                 3
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 4 of 28 PageID #: 4




seeks compensatory damages to compensate Class members for having been subjected to unlawful

discrimination.

                                 JURISDICTION AND VENUE

               12. This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42 U.S.C. §

12181 et seq., and 28 U.S.C. § 1332, because this is a class action, as defined by 28 U.S.C. §

1332(d)(1)(B), in which a member of the putative class is a citizen of a different state than

Defendant, and the amount in controversy exceeds the sum or value of $5,000,000, excluding

interest and costs. See 28 U.S.C. § 133(d)(2).

               13. This Court also has supplemental jurisdiction over pursuant to 28 U.S.C. §

1367, over Plaintiff’s pendent claims under the New York State Human Rights Law, N.Y. Exec.

Law, Article 15 (Executive Law § 290 et seq.) and the New York City Human Rights Law, N.Y.C.

Administrative Code § 8-101 et seq. (“City Law”).

               14. Venue is proper in this District of New York pursuant to 28 U.S.C. §§ 1391(b)-

(c) and 144(a) because Plaintiff resides in this District, Defendant conducts and continues to

conduct a substantial and significant amount of business in this District, and a substantial portion

of the conduct complained of herein occurred in this District.

               15. Defendant is registered to do business in New York State and has been

conducting business in New York State, including in this District. Defendant maintains Brick-

and-mortar places of accommodation in this District which are subject to personal jurisdiction in

this District. Defendant also has been and is committing the acts alleged herein in this District and

has been and is violating the rights of consumers in this District and has been and is causing injury

to consumers in this District. A substantial part of the act and omissions giving rise to Plaintiff’s

claims have occurred in this District. Specifically, Plaintiff attempted to purchase a 1 Class access
                                                 4
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 5 of 28 PageID #: 5




and schedule a spin class, learn about the team, and purchase a gift card for a friend on Defendant’s

website, Cranknyc.com.

                                            PARTIES

               16. Plaintiff, is and has been at all relevant times a resident of Queens County,

State of New York.

               17. Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(l)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et

seq., the New York State Human Rights Law and the New York City Human Rights Law.

Plaintiff, Mary Conner, cannot use a computer without the assistance of screen reader software.

Plaintiff, Mary Conner, has been denied the full enjoyment of the facilities, goods and services of

Cranknyc.com, as well as to the facilities, goods and services of Defendant’s brick and mortar

locations, as a result of accessibility barriers on Cranknyc.com.

               18. Defendant, Cranknyc, Inc., is a New York Domestic business corporation

authorized to do business in New York State with its principal place of business located at 46-30

Center Boulevard, Long Island City, NY 11109.

               19. Defendant owns and operates Crank Gyms (hereinafter, “Crank Gyms” or

“Gyms”), which is a place of public accommodation. Crank Gyms is located in New York State

and throughout the country.

               20. Crank Gyms provides to the public important and enjoyable goods and

services such as workout gyms, spinning classes, multi-use passes, and gift cards among other

products. Defendant also provides to the public a website known as Cranknyc.com which

provides consumers with access to an array of goods and services offered to the public by the

Crank Gyms, including, the ability to schedule classes, purchase access to classes, learn about

the team, purchase gift cards, and learn about Crank Gyms and information about the Gyms
                                                 5
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 6 of 28 PageID #: 6




locations, and times of operation, among other features. The inaccessibility of Cranknyc.com

has deterred Plaintiff from purchasing a 1 Class access and scheduling a spin class, learning

about the team, and purchasing a gift card for a friend on Cranknyc.com.

               21. Defendant’s locations are public accommodations within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s website is a service, privilege, or

advantage that is heavily integrated with Defendant’s physical Gyms and operates as a gateway

thereto.

                                    NATURE OF THE CASE

               22. The Internet has become a significant source of information, a portal, and a tool

for conducting business, doing everyday activities such as shopping, learning, banking,

researching, as well as many other activities for sighted, blind and visually-impaired persons alike.

               23. The blind access websites by using keyboards in conjunction with screen-

reading software which vocalizes visual information on a computer screen. Except for a blind

person whose residual vision is still sufficient to use magnification, screen access software

provides the only method by which a blind person can independently access the Internet. Unless

websites are designed to allow for use in this manner, blind persons are unable to fully access

Internet websites and the information, products and services contained therein.

               24. For screen-reading software to function, the information on a website must be

capable of being rendered into text. If the website content is not capable of being rendered into

text, the blind user is unable to access the same content available to sighted users.

               25. Blind users of Windows operating system-enabled computers and devises have

several screen-reading software programs available to them. Job Access With Speech, otherwise

known as “JAWS” is currently the most popular, separately purchase and downloaded screen-

reading software program available for blind computer users.
                                                  6
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 7 of 28 PageID #: 7




               26. The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.1 of the Web Content

Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for making

websites accessible to blind and visually-impaired persons. These guidelines are universally

followed by most large business entities and government agencies to ensure their websites are

accessible.   Many Courts have also established WCAG 2.1 as the standard guideline for

accessibility. The federal government has also promulgated website accessibility standards under

Section 508 of the Rehabilitation Act. These guidelines are readily available via the Internet, so

that a business designing a website can easily access them. These guidelines recommend several

basic components for making websites accessible, including but not limited to: adding invisible

alt-text to graphics, ensuring that all functions can be performed using a keyboard and not just a

mouse, ensuring that image maps are accessible, and adding headings so that blind persons can

easily navigate the site. Without these very basic components, a website will be inaccessible to a

blind person using a screen reader.

                                 FACTUAL ALLEGATIONS

               27. Defendant, Crank, operates Crank Gyms in New York State and throughout the

country and provides gym classes.

               28. Cranknyc.com is a service and benefit offered by Crank in New York State

and throughout the United States. Cranknyc.com is owned, controlled and/or operated by Crank.

               29. Cranknyc.com is a commercial website that offers products and services

for online sale that are available in the Crank Gyms. The online Gyms allows the user to sign up

and schedule classes, learn about the team, purchase gift cards, and perform a variety of other

functions.

               30. Among the features offered by Cranknyc.com are the following:
                                                7
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 8 of 28 PageID #: 8




               (a) learning about the Gym’s information including, allowing persons who wish to

visit Crank Gyms to learn their location, hours of operation, and phone numbers;

               (b) an online Gym, allowing customers to purchase access to classes and schedule

specific date and times as well as purchase gift cards; and

               (c) learning about the benefit of the Gym, the instructors, and more.

               31. This case arises out of Crank’s policy and practice of denying the blind access

to Cranknyc.com, including the goods and services offered by Crank Gyms through

Cranknyc.com. Due to Crank’s failure and refusal to remove access barriers to Cranknyc.com,

blind individuals have been and are being denied equal access to Crank Gyms, as well as to the

numerous goods, services and benefits offered to the public through Cranknyc.com.

               32. Crank denies the blind access to goods, services and information made available

through Cranknyc.com by preventing them from freely navigating Cranknyc.com.

               33. Cranknyc.com contains access barriers that prevent free and full use by Plaintiff

and blind persons using keyboards and screen-reading software. These barriers are pervasive and

include, but are not limited to: lack of alt-text on graphics, inaccessible drop-down menus, the lack

of navigation links, the lack of adequate prompting and labeling, the denial of keyboard access,

empty links that contain no text, redundant links where adjacent links go to the same URL address,

and the requirement that transactions be performed solely with a mouse.

               34. Alternative text (“Alt-text”) is invisible code embedded beneath a graphical

image on a website. Web accessibility requires that alt-text be coded with each picture so that a

screen-reader can speak the alternative text while sighted users see the picture. Alt-text does not

change the visual presentation except that it appears as a text pop-up when the mouse moves over

the picture. There are many important pictures on Cranknyc.com that lack a text equivalent. The

lack of alt-text on these graphics prevents screen readers from accurately vocalizing a description
                                                 8
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 9 of 28 PageID #: 9




of the graphics (screen-readers detect and vocalize alt-text to provide a description of the image to

a blind computer user). As a result, Plaintiff and blind Cranknyc.com customers are unable to

determine what is on the website, browse the website or investigate Crank Gyms’ web pages and/or

make purchases.

               35. Cranknyc.com also lacks prompting information and accommodations

necessary to allow blind shoppers who use screen-readers to locate and accurately fill-out online

forms. On a shopping site such as Cranknyc.com, these forms include fields used to fill-out

personal information, including address and credit card information. Due to lack of adequate

labeling, Plaintiff and blind customers cannot purchase a membership or inquiries as to

Defendant’s services and locations, nor can they enter their personal identification and financial

information with confidence and security.

               36. Specifically, Plaintiff and the class of visually-impaired who use screen-

readers encountered the following specific problems when visiting cranknyc.com:

                                                  Summary

The access for a keyboard-only users is extremely limited on this website. Many of the
navigation elements: Buy, Schedule, Team, My Account, Gift Card, and Blog all reveal
submenus. These submenus are only revealed when a mouse hovers over the respective
element. This excludes Plaintiff and screen-reader users from being about to buy access to
classes, sign up for classes, see the team, view their account, buy a gift card or read the blog
posts.

The website did not provide a link dedicated to locations; Plaintiff was unable to find gym
locations.

                                 Main Navigational Experience

      The submenu content was not accessible for Plaintiff, a keyboard-only user. Menus such as Buy
       and Gift Card require that a user must select a submenu item. A user cannot click on the Gift
       Card link and go to a gift card page.
      The website does not have a search feature, site map, or alternate links in the footer so there is
       no way for Plaintiff or any screen-reader user to make a purchase.


                                                   9
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 10 of 28 PageID #: 10



                                                Schedule Pages

       The calendar to reserve a spot in a class is not accessible and is excluded from normal
        navigation. Plaintiff was unable to schedule a class.
       If there is a way to reserve a spot in a class, it is not intuitive and there is no distinction via the
        screen-reader for available classes and unavailable classes.

                Consequently, blind visitors to the website are not able to complete a transaction or

 make any purchases or find the gym location on the website.

                37. Furthermore, Cranknyc.com lacks accessible image maps. An image map is a

 function that combines multiple words and links into one single image. Visual details on this

 single image highlight different “hot spots” which, when clicked on, allow the user to jump to

 many different destinations within the website. For an image map to be accessible, it must

 contain alt-text for the various “hot spots.” The image maps on Cranknyc.com’s web page do

 not contain adequate alt-text and are therefore inaccessible to Plaintiff and the other blind

 individuals attempting to make a purchase. When Plaintiff tried to access the menu link in order

 to make a purchase, he was unable to access it completely.

                38. Cranknyc.com also lacks accessible forms. Quantity boxes allow customers

 to specify the quantity of certain items. On Cranknyc.com, blind customers are unable to select

 specific quantity because the screen-reader does not indicate the function of the box. As a result,

 blind customers are denied access to the quantity box. Furthermore, Plaintiff is unable to locate

 the shopping cart because the shopping basket form does not specify the purpose of the shopping

 cart. As a result, blind customers are denied access to the shopping cart. Consequently, blind

 customers are unsuccessful in adding products into their shopping carts and are essentially

 prevented from purchasing items on Cranknyc.com.




                                                       10
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 11 of 28 PageID #: 11




                39. Moreover, the lack of navigation links on Defendant’s website makes

 attempting to navigate through Cranknyc.com even more time consuming and confusing for

 Plaintiff and blind consumers.

                40. Cranknyc.com requires the use of a mouse to complete a transaction. Yet, it is

 a fundamental tenet of web accessibility that for a web page to be accessible to Plaintiff and

 blind people, it must be possible for the user to interact with the page using only the keyboard.

 Indeed, Plaintiff and blind users cannot use a mouse because manipulating the mouse is a visual

 activity of moving the mouse pointer from one visual spot on the page to another. Thus,

 Cranknyc.com’s inaccessible design, which requires the use of a mouse to complete a

 transaction, denies Plaintiff and blind customers the ability to independently navigate and/or

 make purchases on Cranknyc.com.

                41. Due to Cranknyc.com’s inaccessibility, Plaintiff and blind customers must in

 turn spend time, energy, and/or money to make their purchases at a Crank Gym. Some blind

 customers may require a driver to get to the Gyms or require assistance in navigating the Gyms.

 By contrast, if Cranknyc.com was accessible, a blind person could independently investigate

 products and programs and make purchases and/or reservations via the Internet as sighted

 individuals can and do. According to WCAG 2.1 Guideline 2.4.1, a mechanism is necessary to

 bypass blocks of content that are repeated on multiple webpages because requiring users to

 extensively tab before reaching the main content is an unacceptable barrier to accessing the

 website. Plaintiff must tab through every navigation bar option and footer on Defendant’s

 website in an attempt to reach the desired service. Thus, Cranknyc.com’s inaccessible design,

 which requires the use of a mouse to complete a transaction, denies Plaintiff and blind customers

 the ability to independently make purchases on Cranknyc.com.



                                                 11
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 12 of 28 PageID #: 12




                42. Cranknyc.com thus contains access barriers which deny the full and equal

 access to Plaintiff, who would otherwise use Cranknyc.com and who would otherwise be able to

 fully and equally enjoy the benefits and services of Crank Gyms in New York State and

 throughout the United States.

                43. Plaintiff, Mary Conner, has made numerous attempts to complete a purchase

 on Cranknyc.com, most recently on November 6, 2019, but was unable to do so independently

 because of the many access barriers on Defendant’s website. These access barriers have caused

 Cranknyc.com to be inaccessible to, and not independently usable by, blind and visually-

 impaired persons. Amongst other access barriers experienced, Plaintiff was unable to purchase a

 1 Class access and schedule a spin class, learn about the team, and purchase a gift card for a

 friend on Cranknyc.com.

                44. Plaintiff experienced many barriers in his attempt to access Cranknyc.com.

 For instance, the Web Content Accessibility Guidelines (WCAG) are part of a series of web

 accessibility guidelines published by Web Accessibility Initiative (WAI) of the World Wide Web

 Consortium (W3C), which are the main international standards organization for the Internet.

 Plaintiff was completely blocked from online ordering since Cranknyc.com is barely accessible.

 Crank has failed to adhere to the recommendations of many of these guidelines such as,

        a. WCAG 2.1 recommending businesses to make all functionality available from a

 keyboard since Cranknyc.com requires the visual activity of mouse manipulation to complete a

 purchase.

        b. WCAG 2.4 recommending businesses to provide help for users to navigate, find

 content and determine where they are on the website due to Cranknyc.com’s lack of links and

 headings.



                                                 12
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 13 of 28 PageID #: 13




        c. WCAG 4.1 recommending businesses to maximize compatibility with current and

 future user agents, including assistive technologies, for the reasons stated above.

                45. As described above, Plaintiff has actual knowledge of the fact that

 Defendant’s website, Cranknyc.com, contains access barriers causing the website to be

 inaccessible, and not independently usable by, blind and visually-impaired persons.

                46. These barriers to access have denied Plaintiff full and equal access to, and

 enjoyment of, the goods, benefits and services of Cranknyc.com and the Crank Gyms.

                47. Defendant engaged in acts of intentional discrimination, including but not

 limited to the following policies or practices:

                (a) constructed and maintained a website that is inaccessible to blind class

 members with knowledge of the discrimination; and/or

                (b) constructed and maintained a website that is sufficiently intuitive and/or

 obvious that is inaccessible to blind class members; and/or

                (c) failed to take actions to correct these access barriers in the face of substantial

 harm and discrimination to blind class members.

                48. Defendant utilizes standards, criteria or methods of administration that have

 the effect of discriminating or perpetuating the discrimination of others.

                49. Because of Defendant’s denial of full and equal access to, and enjoyment of,

 the goods, benefits and services of Cranknyc.com and Crank Gyms, Plaintiff and the class have

 suffered an injury-in-fact which is concrete and particularized and actual and is a direct result of

 defendant’s conduct.

                                CLASS ACTION ALLEGATIONS

                50. Plaintiff, on behalf of herself and all others similarly situated, seeks

 certification of the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal
                                                   13
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 14 of 28 PageID #: 14




 Rules of Civil Procedure: “all legally blind individuals in the United States who have attempted

 to access Cranknyc.com and as a result have been denied access to the enjoyment of goods and

 services offered in the Crank Gyms, during the relevant statutory period.”

                51. Plaintiff seeks certification of the following New York subclass pursuant to

 Fed.R.Civ.P. 23(a), 23(b)(2), and, alternatively, 23(b)(3): “all legally blind individuals in New

 York State who have attempted to access Cranknyc.com and as a result have been denied access

 to the enjoyment of goods and services offered in the Crank Gyms, during the relevant statutory

 period.”

                52. There are hundreds of thousands of visually-impaired persons in New York

 State. There are approximately 8.1 million people in the United States who are visually-

 impaired. Id. Thus, the persons in the class are so numerous that joinder of all such persons is

 impractical and the disposition of their claims in a class action is a benefit to the parties and to

 the Court.

                53. This case arises out of Defendant’s policy and practice of maintaining an

 inaccessible website denying blind persons access to the goods and services of Cranknyc.com

 and the Crank Gyms. Due to Defendant’s policy and practice of failing to remove access

 barriers, blind persons have been and are being denied full and equal access to independently

 browse, select and shop on Cranknyc.com and by extension the goods and services offered

 through Defendant’s website to Crank Gyms.

                54. There are common questions of law and fact common to the class, including

 without limitation, the following:

                (a) Whether Cranknyc.com is a “public accommodation” under the ADA;

                (b) Whether Cranknyc.com is a “place or provider of public accommodation”

 under the laws of New York;
                                                   14
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 15 of 28 PageID #: 15




                  (c) Whether Defendant, through its website, Cranknyc.com, denies the full and

 equal enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to

 people with visual disabilities in violation of the ADA; and

                  (d) Whether Defendant, through its website, Cranknyc.com, denies the full and

 equal enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to

 people with visual disabilities in violation of the law of New York.

                  55. The claims of the named Plaintiff are typical of those of the class. The class,

 similar to the Plaintiff, is severely visually-impaired or otherwise blind, and claims Crank has

 violated the ADA, and/or the laws of New York by failing to update or remove access barriers on

 their website, Cranknyc.com, so it can be independently accessible to the class of people who are

 legally blind.

                  56. Plaintiff will fairly and adequately represent and protect the interests of the

 members of the Class because Plaintiff has retained and is represented by counsel competent and

 experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

 to the members of the class. Class certification of the claims is appropriate pursuant to Fed. R.

 Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to

 the Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and

 the Class as a whole.

                  57. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

 because questions of law and fact common to Class members clearly predominate over questions

 affecting only individual class members, and because a class action is superior to other available

 methods for the fair and efficient adjudication of this litigation.

                  58. Judicial economy will be served by maintenance of this lawsuit as a class

 action in that it is likely to avoid the burden that would be otherwise placed upon the judicial
                                                    15
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 16 of 28 PageID #: 16




 system by the filing of numerous similar suits by people with visual disabilities throughout the

 United States.

                  59. References to Plaintiff shall be deemed to include the named Plaintiff and

 each member of the class, unless otherwise indicated.

                                 FIRST CAUSE OF ACTION
    (Violation of 42 U.S.C. §§ 12181 et seq. – Title III of the Americans with Disabilities Act)

                  60. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 59 of this Complaint as though set forth at length herein.

                  61. Title III of the American with Disabilities Act of 1990, 42 U.S.C. § 12182(a)

 provides that “No individual shall be discriminated against on the basis of disability in the full

 and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

 of any place of public accommodation by any person who owns, leases (or leases to), or operates

 a place of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or

 criteria or methods of administration that have the effect of discriminating on the basis of

 disability.” 42 U.S.C. § 12181(b)(2)(D)(I).

                  62. The Crank Gyms located in New York State are a sales establishment and

 public accommodation within the definition of 42 U.S.C. §§ 12181(7)(L). Cranknyc.com is a

 service, privilege or advantage of Crank Gyms. Cranknyc.com is a service that is by and

 integrated with the Gyms.

                  63. Defendant is subject to Title III of the ADA because it owns and operates the

 Crank Gyms.

                  64. Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I), it is unlawful




                                                   16
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 17 of 28 PageID #: 17




 discrimination to deny individuals with disabilities or a class of individuals with disabilities the

 opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

 or accommodations of an entity.

                65. Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

 discrimination to deny individuals with disabilities or a class of individuals with disabilities an

 opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

 or accommodation, which is equal to the opportunities afforded to other individuals.

                66. Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II),

 unlawful discrimination includes, among other things, “a failure to make reasonable

 modifications in policies, practices, or procedures, when such modifications are necessary to

 afford such goods, services, facilities, privileges, advantages, or accommodations to individuals

 with disabilities, unless the entity can demonstrate that making such modifications would

 fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

 accommodations.”

                67. In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III),

 unlawful discrimination also includes, among other things, “a failure to take such steps as may

 be necessary to ensure that no individual with disability is excluded, denied services, segregated

 or otherwise treated differently than other individuals because of the absence of auxiliary aids

 and services, unless the entity can demonstrate that taking such steps would fundamentally alter

 the nature of the good, service, facility, privilege, advantage, or accommodation being offered or

 would result in an undue burden.”

                68. There are readily available, well-established guidelines on the Internet for

 making websites accessible to the blind and visually-impaired. These guidelines have been

 followed by other business entities in making their websites accessible, including but not limited
                                                  17
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 18 of 28 PageID #: 18




 to ensuring adequate prompting and accessible alt-text. Incorporating the basic components to

 make their website accessible would neither fundamentally alter the nature of Defendant’s

 business nor result in an undue burden to Defendant.

                69. The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C.

 § 12101 et seq., and the regulations promulgated thereunder. Patrons of Crank Gyms who are

 blind have been denied full and equal access to Cranknyc.com, have not been provided services

 that are provided to other patrons who are not disabled, and/or have been provided services that

 are inferior to the services provided to non-disabled patrons.

                70. Defendant has failed to take any prompt and equitable steps to remedy its

 discriminatory conduct. These violations are ongoing.

                71. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class and subclass on the basis of

 disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of Cranknyc.com and Crank Gyms in violation of Title III

 of the Americans with Disabilities Act, 42 U.S.C. §§ 12181 et seq. and/or its implementing

 regulations.

                72. Unless the Court enjoins Defendant from continuing to engage in these

 unlawful practices, Plaintiff and members of the proposed class and subclass will continue to

 suffer irreparable harm.

                73. The actions of Defendant were and are in violation of the ADA, and therefore

 Plaintiff invokes her statutory right to injunctive relief to remedy the discrimination.

                74. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                75. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set

 forth and incorporated therein, Plaintiff prays for judgment as set forth below.
                                                  18
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 19 of 28 PageID #: 19




                                SECOND CAUSE OF ACTION
                (Violation of New York State Human Rights Law, N.Y. Exec. Law
                             Article 15 (Executive Law § 292 et seq.))

                76. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 75 of this Complaint as though set forth at length herein.

                77. N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

 practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent, or

 employee of any place of public accommodation . . . because of the . . . disability of any person,

 directly or indirectly, to refuse, withhold from or deny to such person any of the

 accommodations, advantages, facilities or privileges thereof.”.

                78. The Crank Gyms located in New York State are a sales establishment and

 public accommodation within the definition of N.Y. Exec. Law § 292(9). Cranknyc.com is a

 service, privilege or advantage of Crank Gyms. Cranknyc.com is a service that is by and

 integrated with the Gyms.

                79. Defendant is subject to the New York Human Rights Law because it owns and

 operates the Crank Gyms and Cranknyc.com. Defendant is a person within the meaning of N.Y.

 Exec. Law. § 292(1).

                80. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

 remove access barriers to Cranknyc.com, causing Cranknyc.com and the services integrated with

 Crank Gyms to be completely inaccessible to the blind. This inaccessibility denies blind patrons

 the full and equal access to the facilities, goods and services that Defendant makes available to

 the non-disabled public.

                81. Specifically, under N.Y. Exec. Law § unlawful discriminatory practice

 includes, among other things, “a refusal to make reasonable modifications in policies, practices,

 or procedures, when such modifications are necessary to afford facilities, privileges, advantages
                                                 19
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 20 of 28 PageID #: 20




 or accommodations to individuals with disabilities, unless such person can demonstrate that

 making such modifications would fundamentally alter the nature of such facilities, privileges,

 advantages or accommodations.”

                82. In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory

 practice also includes, “a refusal to take such steps as may be necessary to ensure that no

 individual with a disability is excluded or denied services because of the absence of auxiliary

 aids and services, unless such person can demonstrate that taking such steps would

 fundamentally alter the nature of the facility, privilege, advantage or accommodation being

 offered or would result in an undue burden.”

                83. There are readily available, well-established guidelines on the Internet for

 making websites accessible to the blind and visually-impaired. These guidelines have been

 followed by other business entities in making their website accessible, including but not limited

 to: adding alt-text to graphics and ensuring that all functions can be performed by using a

 keyboard. Incorporating the basic components to make their website accessible would neither

 fundamentally alter the nature of Defendant’s business nor result in an undue burden to

 Defendant.

                84. Defendant’s actions constitute willful intentional discrimination against the

 class on the basis of a disability in violation of the New York State Human Rights Law, N.Y.

 Exec. Law § 296(2) in that Defendant has:

                (a) constructed and maintained a website that is inaccessible to blind class

 members with knowledge of the discrimination; and/or

                (b) constructed and maintained a website that is sufficiently intuitive and/or

 obvious that is inaccessible to blind class members; and/or



                                                 20
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 21 of 28 PageID #: 21




                (c) failed to take actions to correct these access barriers in the face of substantial

 harm and discrimination to blind class members.

                85. Defendant has failed to take any prompt and equitable steps to remedy their

 discriminatory conduct. These violations are ongoing.

                86. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class and subclass on the basis of

 disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of Cranknyc.com and Crank Gyms under N.Y. Exec. Law

 § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins Defendant from

 continuing to engage in these unlawful practices, Plaintiff and members of the class will continue

 to suffer irreparable harm.

                87. The actions of Defendant were and are in violation of the New York State

 Human Rights Law and therefore Plaintiff invokes her right to injunctive relief to remedy the

 discrimination.

                88. Plaintiff is also entitled to compensatory damages, as well as civil penalties

 and fines pursuant to N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

                80. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                90. Pursuant to N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

 forth and incorporated therein, Plaintiff prays for judgment as set forth below.

                                   THIRD CAUSE OF ACTION
                   (Violation of New York State Civil Rights Law, NY CLS Civ R,
                                  Article 4 (CLS Civ R § 40 et seq.))

                91. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 90 of this Complaint as though set forth at length herein.



                                                  21
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 22 of 28 PageID #: 22




                92. Plaintiff served notice thereof upon the attorney general as required by N.Y.

 Civil Rights Law § 41.

                93. N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction

 of this state shall be entitled to the full and equal accommodations, advantages, facilities, and

 privileges of any places of public accommodations, resort or amusement, subject only to the

 conditions and limitations established by law and applicable alike to all persons. No persons,

 being the owner, lessee, proprietor, manager, superintendent, agent, or employee of any such

 place shall directly or indirectly refuse, withhold from, or deny to any person any of the

 accommodations, advantages, facilities and privileges thereof . . .”

                94. N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

 disability, as such term is defined in section two hundred ninety-two of executive law, be

 subjected to any discrimination in his or her civil rights, or to any harassment, as defined in

 section 240.25 of the penal law, in the exercise thereof, by any other person or by any firm,

 corporation or institution, or by the state or any agency or subdivision.”

                95. The Crank Gyms located in New York State are a sales establishment and

 public accommodation within the definition of N.Y. Civil Rights Law § 40-c(2). Cranknyc.com

 is a service, privilege or advantage of the Crank Gyms. Cranknyc.com is a service that is by and

 integrated with the Gyms.

                96. Defendant is subject to New York Civil Rights Law because it owns and

 operates Crank Gyms and Cranknyc.com. Defendant is a person within the meaning of N.Y.

 Civil Law § 40-c(2).

                97. Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update

 or remove access barriers to Cranknyc.com, causing Cranknyc.com and the services integrated

 with the Crank Gyms to be completely inaccessible to the blind. This inaccessibility denies blind
                                                  22
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 23 of 28 PageID #: 23




 patrons full and equal access to the facilities, goods and services that Defendant makes available

 to the non-disabled public.

                 98. There are readily available, well-established guidelines on the Internet for

 making websites accessible to the blind and visually-impaired. These guidelines have been

 followed by other business entities in making their website accessible, including but not limited

 to: adding alt-text to graphics and ensuring that all functions can be performed by using a

 keyboard. Incorporating the basic components to make their website accessible would neither

 fundamentally alter the nature of Defendant’s business nor result in an undue burden to

 Defendant.

                 99. In addition, N.Y. Civil Rights Law § 41 states that “any corporation which

 shall violate any of the provisions of sections forty, forty-a, forty-b or forty two . . . shall for each

 and every violation thereof be liable to a penalty of not less than one hundred dollars nor more

 than five hundred dollars, to be recovered by the person aggrieved thereby . . .”

                 100. Specifically, under N.Y. Civil Rights Law § 40-d, “any person who shall

 violate any of the provisions of the foregoing section, or subdivision three of section 240.30 or

 section 240.31 of the penal law, or who shall aid or incite the violation of any of said provisions

 shall for each and every violation thereof be liable to a penalty of not less than one hundred

 dollars nor more than five hundred dollars, to be recovered by the person aggrieved thereby in

 any court of competent jurisdiction in the county in which the defendant shall reside . . .”

                 101. Defendant has failed to take any prompt and equitable steps to remedy their

 discriminatory conduct. These violations are ongoing.

                 102. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class on the basis of disability are



                                                    23
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 24 of 28 PageID #: 24




 being directly indirectly refused, withheld from, or denied the accommodations, advantages,

 facilities and privileges thereof in § 40 et seq. and/or its implementing regulations.

                 103. Plaintiff is entitled to compensatory damages of five hundred dollars per

 instance, as well as civil penalties and fines pursuant to N.Y. Civil Rights Law § 40 et seq. for

 each and every offense.

                                   FOURTH CAUSE OF ACTION
                           (Violation of New York City Human Rights Law,
                             N.Y.C. Administrative Code § 8-102, et seq.)

                 104. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 103 of this Complaint as though set forth at length herein.

                 105. N.Y.C. Administrative Code § 8-107(4)(a) provides that “it shall be an

 unlawful discriminatory practice for any person, being the owner, lessee, proprietor, manager,

 superintendent, agent or employee of any place or provider of public accommodation, because of

 . . . disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any of

 the accommodations, advantages, facilities or privileges thereof.”

                 106. Crank Gyms located in New York State are a sales establishment and public

 accommodation within the definition of N.Y.C. Administrative Code § 8-102(9). Cranknyc.com

 is a service, privilege or advantage of the Crank Gyms. Cranknyc.com is a service that is by and

 integrated with the Gyms.

                 107. Defendant is subject to City Law because it owns and operates the Crank

 Gyms and Cranknyc.com. Defendant is a person within the meaning of N.Y.C. Administrative

 Code § 8-102(1).

                 108. Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing

 to update or remove access barriers to Cranknyc.com, causing Cranknyc.com and the services

 integrated with the Crank Gyms to be completely inaccessible to the blind. This inaccessibility
                                                    24
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 25 of 28 PageID #: 25




 denies blind patrons full and equal access to the facilities, goods, and services that Defendant

 makes available to the non-disabled public. Specifically, Defendant is required to “make

 reasonable accommodation to the needs of persons with disabilities . . . any person prohibited by

 the provisions of [§ 8-107 et seq.] from discriminating on the basis of disability shall make

 reasonable accommodation to enable a person with a disability to . . . enjoy the right or rights in

 question provided that the disability is known or should have been known by the covered entity.”

 N.Y.C. Administrative Code § 8-107(15)(a).

                109. Defendant’s actions constitute willful intentional discrimination against the

 class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a)

 and § 8-107(15)(a) in that Defendant has:

                (a) constructed and maintained a website that is inaccessible to blind class

 members with knowledge of the discrimination; and/or

                (b) constructed and maintained a website that is sufficiently intuitive and/or

 obvious that is inaccessible to blind class members; and/or

                (c) failed to take actions to correct these access barriers in the face of substantial

 harm and discrimination to blind class members.

                110. Defendant has failed to take any prompt and equitable steps to remedy their

 discriminatory conduct. These violations are ongoing.

                111. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class and subclass on the basis of

 disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of Cranknyc.com and the Crank Gyms under N.Y.C.

 Administrative Code § 8-107(4)(a) and/or its implementing regulations. Unless the Court



                                                  25
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 26 of 28 PageID #: 26




 enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and members

 of the class will continue to suffer irreparable harm.

                112. The actions of Defendant were and are in violation of City law and therefore

 Plaintiff invokes his right to injunctive relief to remedy the discrimination.

                113. Plaintiff is also entitled to compensatory damages, as well as civil penalties

 and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense.

                114. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                115. Pursuant to N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) and the

 remedies, procedures, and rights set forth and incorporated therein, Plaintiff prays for judgment

 as set forth below.

                                   FIFTH CAUSE OF ACTION
                                       (Declaratory Relief)

                116. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 115 of this Complaint as though set forth at length herein.

                117. An actual controversy has arisen and now exists between the parties in that

 Plaintiff contends, and is informed and believes that Defendant denies, that Cranknyc.com

 contains access barriers denying blind customers the full and equal access to the goods, services

 and facilities of Cranknyc.com and by extension Crank Gyms, which Crank owns, operates

 and/or controls, fails to comply with applicable laws including, but not limited to, Title III of the

 American with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and

 N.Y.C. Administrative Code § 8-107, et seq. prohibiting discrimination against the blind.

                118. A judicial declaration is necessary and appropriate at this time in order that

 each of the parties may know their respective rights and duties and act accordingly.




                                                  26
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 27 of 28 PageID #: 27




                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully demands judgment in favor of Plaintiff and

 the class and against the Defendants as follows:

    a)   A preliminary and permanent injunction to prohibit Defendant from violating the

         Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

         seq., and N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

    b)   A preliminary and permanent injunction requiring Defendant to take all the steps

         necessary to make its website, Cranknyc.com, into full compliance with the requirements

         set forth in the ADA, and its implementing regulations, so that Cranknyc.com is readily

         accessible to and usable by blind individuals;

    c)   A declaration that Defendant owns, maintains and/or operates its website, Cranknyc.com,

         in a manner which discriminates against the blind and which fails to provide access for

         persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

         12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Administrative Code § 8-107,

         et seq., and the laws of New York;

    d)   An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2) and/or

         (b)(3), appointing Plaintiff as Class Representative, and his attorneys as Class Counsel;

    e)   An order directing Defendants to continually update and maintain its website to ensure

         that it remains fully accessible to and usable by the visually-impaired;

    f)   Compensatory damages in an amount to be determined by proof, including all applicable

         statutory damages and fines, to Plaintiff and the proposed class for violations of their civil

         rights under New York State Human Rights Law and City Law;

    g)   Plaintiff’s reasonable attorneys’ fees, expenses, and costs of suit as provided by state and

         federal law;
                                                  27
Case 1:19-cv-06372-ARR-CLP Document 1 Filed 11/11/19 Page 28 of 28 PageID #: 28




    h)   For pre- and post-judgment interest to the extent permitted by law; and

    i)   For such other and further relief which this court deems just and proper.

 Dated: Scarsdale, New York
        November 11, 2019
                                                SHAKED LAW GROUP, P.C.
                                                Attorneys for Plaintiff

                                              By:/s/Dan Shaked_________
                                                Dan Shaked (DS-3331)
                                                14 Harwood Court, Suite 415
                                                Scarsdale, NY 10583
                                                Tel. (917) 373-9128
                                                e-mail: ShakedLawGroup@Gmail.com




                                                28
